Exhibit 10.1

INDEMNIFICATION AGREEMENT (“Agreement”)

between

FEDERAL HOME LOAN MORTGAGE CORPORATION

(“Freddie Mac”) and ____________________ (“Indemnitee”)

WHEREAS, the inability to attract and retain qualified persons as directors and
officers is detrimental to the best interests of Freddie Mac’s stockholders and
Freddie Mac should act to assure such persons that there will be adequate
certainty of protection through insurance and indemnification against risks of
claims and actions against them arising out of their service to and activities
on behalf of Freddie Mac; and

WHEREAS, Freddie Mac has adopted provisions in its Bylaws providing for
indemnification of its officers and directors against all liabilities reasonably
incurred in connection with proceedings in which they are involved as a result
of their service to Freddie Mac, except such liabilities as are incurred because
of the indemnitee’s willful misconduct, knowing violation of criminal law or
receipt of an improper personal benefit, and Freddie Mac wishes to clarify and
enhance the rights and obligations of Freddie Mac and Indemnitee with respect to
indemnification; and

WHEREAS, Freddie Mac has elected to follow the corporate governance practices
and procedures of the law of the Commonwealth of Virginia, including without
limitation the Virginia Stock Corporation Act, as the same may be amended from
time to time; and

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
Freddie Mac and in any other capacity with respect to Freddie Mac, and to
otherwise promote the desirable end that such persons will resist what they
consider unjustified lawsuits and claims made against them in connection with
the performance of their duties to Freddie Mac, with the knowledge that certain
costs, judgments, penalties, fines, liabilities and expenses incurred by them in
their defense of such litigation are to be borne by Freddie Mac and they will
receive the maximum protection against such risks and liabilities as may be
afforded under Freddie Mac’s bylaws and applicable law; and

WHEREAS, Freddie Mac desires to have Indemnitee serve or continue to serve as a
director or officer of Freddie Mac and in such other capacity with respect to
Freddie Mac as Freddie Mac may request, as the case may be, free from undue
concern for unpredictable, inappropriate or unreasonable legal risks and
personal liabilities by reason of Indemnitee acting in accordance with the
standards of Freddie Mac’s bylaws in the performance of Indemnitee’s duties at
Freddie Mac; and Indemnitee desires so to serve or to continue so to serve
Freddie Mac, provided, and on the express condition, that he is furnished with
the indemnity set forth hereinafter;

WHEREAS, the Federal Housing Finance Agency (“FHFA”) was appointed conservator
of Freddie Mac on September 6, 2008;

Now, therefore, in consideration of Indemnitee’s service or continued service as
a director or officer of Freddie Mac, the parties hereto agree as follows:

1. Service by Indemnitee. Indemnitee will serve or continue to serve as a
director or officer of Freddie Mac in good faith so long as Indemnitee is duly
elected or appointed and until such time as Indemnitee is removed as permitted
by law or tenders a resignation in writing.



--------------------------------------------------------------------------------

2. Indemnification. Freddie Mac shall indemnify Indemnitee to the fullest extent
permitted by Freddie Mac’s Bylaws and Virginia law in effect on the date hereof
or as the Bylaws or such law may from time to time be amended (but, in the case
of any such amendment, only to the extent that such amendment permits Freddie
Mac to provide broader indemnification rights than the Bylaws or said law
permitted Freddie Mac to provide prior to such amendment). Without diminishing
the scope of the indemnification provided by this Section, the rights of
indemnification of Indemnitee provided hereunder shall include but shall not be
limited to those rights hereinafter set forth, except that no indemnification
shall be paid to Indemnitee:

(a) to the extent expressly prohibited by Virginia law;

(b) for which payment is actually made to Indemnitee or for Indemnitee’s benefit
under a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, bylaw or agreement of Freddie Mac or any other entity that
Indemnitee serves at the request of Freddie Mac, except in respect of any
indemnity exceeding the payment under such insurance, clause, bylaw or
agreement;

(c) in connection with a Proceeding (or part thereof) initiated by Indemnitee
unless such Proceeding (or part thereof) was authorized by the Board of
Directors.

3. Action or Proceedings Other than an Action by or in the Right of Freddie Mac.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee is a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the name of Freddie Mac) by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of Freddie Mac, or is or was serving at the
request of Freddie Mac as a director, officer, manager, partner, trustee,
fiduciary, employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other entity, including service with
respect to an employee benefit plan. Pursuant to this Section, Indemnitee shall
be indemnified against all Liabilities and Expenses actually and reasonably
incurred by Indemnitee in connection with such Proceeding, except such
Liabilities and Expenses as are incurred because of Indemnitee’s willful
misconduct or knowing violation of the criminal law; provided, however, that
Freddie Mac may not indemnify Indemnitee in connection with any Proceeding
charging improper personal benefit to Indemnitee, whether or not involving
action in his official capacity, to the extent Indemnitee was adjudged liable on
the basis that personal benefit was improperly received by Indemnitee.

4. Indemnity in Proceedings by or in the Name of Freddie Mac. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this Section if Indemnitee was or is a party or is threatened to be
made a party to any Proceeding brought by or in the name of Freddie Mac to
procure a judgment in its favor by reason of the fact that Indemnitee is or was
a director, officer, employee or agent of Freddie Mac. Pursuant to this Section,
Indemnitee shall be indemnified against all Liabilities and Expenses actually
and reasonably incurred by Indemnitee in connection with such Proceeding, except
such Liabilities and Expenses as are incurred because of Indemnitee’s willful
misconduct or knowing violation of the criminal law; provided, however, that
Freddie Mac may not indemnify Indemnitee in connection with any Proceeding
charging improper personal benefit to Indemnitee, whether or not involving
action in his official capacity, to the extent Indemnitee was adjudged liable on
the basis that personal benefit was improperly received by Indemnitee.

5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Sections 3 and 4 above, Freddie Mac shall
indemnify Indemnitee who entirely prevails, on the merits or otherwise, in the
defense of any Proceeding to which Indemnitee was a party because he is or was
director, officer, employee or agent of Freddie Mac or was serving at the
request of Freddie Mac as a director, officer, manager, partner, trustee,
fiduciary, employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other entity, including service with
respect to an employee benefit plan, against Expenses incurred by Indemnitee in
connection with the Proceeding.



--------------------------------------------------------------------------------

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Freddie Mac for some or a portion of the
Liabilities or Expenses actually and reasonably incurred in connection with any
action, suit or proceeding (including an action, suit or proceeding brought by
or on behalf of Freddie Mac), but not, however, for all of the total amount
thereof, Freddie Mac shall nevertheless indemnify Indemnitee for the portion of
such Liabilities and Expenses actually and reasonably incurred to which
Indemnitee is entitled.

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by applicable law,
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred or suffered by Indemnitee or on Indemnitee’s behalf if
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to Indemnitee’s service as a director, officer, employee or agent
of Freddie Mac, in any threatened, pending or completed Proceeding to which
Indemnitee neither is, nor is threatened to be made, a party; provided, however,
that no such indemnification will be provided with respect to Expenses incurred
in obtaining legal advice regarding Indemnitee’s willful misconduct, knowing
violation of the criminal law or receipt of improper personal benefits.

8. Determination of Entitlement to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to Sections 3, 4, 5, 6 or 7, the
entitlement of Indemnitee to indemnification, to the extent not provided
pursuant to the terms of this Agreement, shall be determined by the following
person or persons who shall be empowered to make such determination: (i) by the
Board of Directors by a majority vote of a quorum consisting of directors not at
the time parties to the proceeding; (ii) by a majority vote of a committee duly
designated by the Board of Directors (in which designation directors who are
parties may participate), consisting solely of two or more directors not at the
time parties to the proceeding; (iii) by Special Legal Counsel (as defined
below) (1) selected by the Board of Directors or its committee in a manner
prescribed in subsection (i) or (ii) hereof, or (2) if a quorum of the Board of
Directors cannot be obtained under subsection (i) hereof and a committee cannot
be designated under subsection (ii) hereof, selected by a majority vote of the
full Board of Directors (in which selection directors who are parties may
participate); or (iv) by the stockholders, provided, however, that shares owned
by or voted under the control of directors who are at the time parties to the
proceeding may not be voted on the determination. Upon failure of the Board of
Directors or committee designated by the Board of Directors, as applicable, so
to select such Special Legal Counsel, or upon failure of Indemnitee so to
approve, such Special Legal Counsel shall be selected upon application to a
court of competent jurisdiction. Authorization of indemnification and evaluation
as to reasonableness of Expenses shall be made in the same manner as the
determination that indemnification is permissible, as provided in this
Section 8, provided however, that, if the determination is made by Special Legal
Counsel, authorization of indemnification and evaluation as to the
reasonableness of Expenses shall be made by those entitled under subsection
(iii) hereof to select such Special Legal Counsel.

    Such determination of entitlement to indemnification shall be made not later
than 90 calendar days after receipt by Freddie Mac of a written request for
indemnification. Such request shall include documentation or information which
is necessary for such determination and which is reasonably available to
Indemnitee. Any Expenses incurred by Indemnitee in connection with a request for
indemnification or payment of Expenses hereunder, under any other agreement, any
provision of Freddie Mac’s Bylaws or any directors’ and officers’ liability
insurance, shall be borne by Freddie Mac. Freddie Mac hereby indemnifies
Indemnitee for any such Expense and agrees to hold Indemnitee harmless therefrom
irrespective of the outcome of the determination of Indemnitee’s entitlement to
indemnification. If the person making such determination shall determine that
Indemnitee is entitled to indemnification as to part (but not all) of the
application for indemnification, such person shall reasonably prorate such
partial indemnification among the claims, issues or matters at issue at the time
of the determination.

9. Presumptions and Effect of Certain Proceedings. The Corporate Secretary of
Freddie Mac shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 8 that
Indemnitee has made such request for indemnification. The Corporate Secretary of
Freddie Mac shall



--------------------------------------------------------------------------------

also promptly notify the Conservator that such a request has been made. Upon
making such request for indemnification, Indemnitee shall be presumed to be
entitled to indemnification hereunder and Freddie Mac shall have the burden of
proof in making any determination contrary to such presumption. The termination
of any Proceeding described in Sections 3 or 4 by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself be determinative that the Indemnitee did not meet the relevant standard
of conduct.

10. Remedies of Indemnitee in Cases where Claim is not Paid in Full in a Timely
Manner. If a claim under this Agreement is not paid in full by Freddie Mac
within 90 days after a written claim has been received by Freddie Mac, except in
the case of a claim for an advancement of expenses, in which case the applicable
period shall be 20 days, Indemnitee may at any time thereafter apply to either
the United States District Court for the district within which Freddie Mac’s
principal office is located or to the court where the Proceeding is pending, if
any, for an order directing Freddie Mac to make an advancement of expenses or to
provide indemnification. The court shall order Freddie Mac to make an
advancement of expenses or to provide indemnification, as the case may be, if it
determines that Indemnitee is entitled under this Agreement to such an
advancement of expenses or indemnification, and in such event shall order
Freddie Mac to pay Indemnitee’s reasonable expenses (including attorneys’ fees)
to obtain the order. Neither the failure of Freddie Mac (including its Board of
Directors, committee, Special Legal Counsel or its stockholders) to have made a
determination, as provided in Section 8, prior to the commencement of such
action permitted by this Section, that Indemnitee is entitled to receive an
advancement of expenses or indemnification, nor the determination by Freddie Mac
(including its Board of Directors, committee, Special Legal Counsel or its
stockholders) that Indemnitee is not entitled to an advancement of expenses or
indemnification, shall create a presumption to that effect or otherwise itself
be a defense to Indemnitee’s application for an advancement of expenses or
indemnification.

11. Remedies of Indemnitee in Cases of Determination not to Indemnify or to Pay
Expenses. In the event that a determination is made that Indemnitee is not
entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if Expenses are not paid pursuant to Section 17, Indemnitee
shall be entitled to final adjudication in a court of competent jurisdiction of
entitlement to such indemnification or payment from Freddie Mac. Alternatively,
Indemnitee at Indemnitee’s option may seek an award in an arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association, such award to be made within 60 days following the
filing of the demand for arbitration. Freddie Mac shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration or any other claim.
The determination in any such judicial proceeding or arbitration shall be made
de novo and Indemnitee shall not be prejudiced by reason of a determination (if
so made) pursuant to Sections 8 or 9 that Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 8 or 9 that Indemnitee is entitled to indemnification,
Freddie Mac shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. Freddie Mac
further agrees to stipulate in any such court or before any such arbitrator that
Freddie Mac is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification or payment of
Expenses hereunder, Freddie Mac shall pay all Expenses actually and reasonably
incurred by Indemnitee in connection with such adjudication or award in
arbitration (including, but not limited to, any appellate Proceedings).

12. Other Rights to Indemnification. The rights to indemnification and to the
advancement of expenses conferred in this Agreement shall not be exclusive of
any other right which any person may have or hereafter acquire under any statute
(including Freddie Mac’s enabling legislation), or any agreement, vote of
stockholders or disinterested directors or otherwise.

13. Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any Proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this



--------------------------------------------------------------------------------

Agreement, Indemnitee, if Indemnitee prevails in whole or in part in such
action, shall be entitled to recover from Freddie Mac and shall be indemnified
by Freddie Mac against any actual Expenses incurred by Indemnitee.

14. Effective Date and Continuation of Indemnity. This Agreement shall be
retroactive to and effective as of ____________________. All agreements and
obligations of Freddie Mac contained herein shall continue during the period
Indemnitee is a director, officer, employee or agent of Freddie Mac or is
serving at the request of Freddie Mac as a director, officer, manager, partner,
trustee, fiduciary, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other entity, including service
with respect to an employee benefit plan and shall continue thereafter with
respect to any possible claims based on the fact that Indemnitee was a director,
officer employee or agent of Freddie Mac or was serving at the request of
Freddie Mac as a director, officer, manager, partner, trustee, fiduciary,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other entity, including service with
respect to an employee benefit plan. This Agreement shall be binding upon all
successors and assigns of Freddie Mac (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, personal representatives and estate
of Indemnitee.

15. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee will, if a claim in respect thereof is to
be made against Freddie Mac under this Agreement, notify the Corporate Secretary
of Freddie Mac in writing of the commencement thereof; but the omission so to
notify Freddie Mac will not relieve it from any liability that it may have to
Indemnitee. Notwithstanding any other provision of this Agreement, with respect
to any such Proceeding of which Indemnitee notifies Freddie Mac:

(a) Freddie Mac shall be entitled to participate therein at its own expense; and

(b) Except as otherwise provided in this Section 15(b), to the extent that it
may wish, Freddie Mac, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from Freddie Mac to Indemnitee of its
election so to assume the defense thereof, Freddie Mac shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from Freddie Mac of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by Freddie Mac, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between Freddie
Mac and Indemnitee in the conduct of the defense of such action or (iii) Freddie
Mac shall not within 60 calendar days of receipt of notice from Indemnitee in
fact have employed counsel to assume the defense of the action, in each of which
cases the fees and expenses of Indemnitee’s counsel shall be at the expense of
Freddie Mac. Freddie Mac shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of Freddie Mac or as to which Indemnitee
shall have made the conclusion provided for in (ii) above; and

(c) If Freddie Mac has assumed the defense of a Proceeding, Freddie Mac shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without Freddie Mac’s written consent.
Freddie Mac shall not settle any Proceeding in any manner that would impose any
penalty or limitation on or disclosure obligation with respect to Indemnitee
without Indemnitee’s written consent. Neither Freddie Mac nor Indemnitee will
unreasonably withhold its consent to any proposed settlement.

16. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent



--------------------------------------------------------------------------------

by registered or certified mail, return receipt requested, postage prepaid, or
(d) one day after deposit with a nationally recognized overnight courier,
specifying next-day delivery, with written verification of receipt. All
communications shall be sent:

(a) To Indemnitee at:

[Name]

Federal Home Loan Mortgage Corporation

8200 Jones Branch Drive

McLean, Virginia 22102

(b) To Freddie Mac at:

Federal Home Loan Mortgage Corporation

8200 Jones Branch Drive

McLean, Virginia 22102

Attention: Corporate Secretary

Telephone:

Fax:

or to such other address as may have been furnished by a party hereto to the
other party hereto, by like notice.

17. Advancement of Expenses. Indemnitee shall have the right to have the
Expenses reasonably incurred or suffered in defending any Proceeding in advance
of its final disposition or in the circumstances described in Section 7 paid by
Freddie Mac (hereinafter, an “advancement of expenses”); provided, however, that
an advancement of expenses shall be made (i) only upon delivery to Freddie Mac
of a written statement by Indemnitee of Indemnitee’s good faith belief that he
has met the standard of conduct set forth in the applicable Section of this
Agreement, and (ii) only if Indemnitee furnishes to Freddie Mac a written
undertaking, executed by or on behalf of Indemnitee, to repay any funds advanced
if Indemnitee is not entitled to mandatory indemnification under Section 5 and
it is ultimately determined that Indemnitee did not meet the standard of conduct
set forth in the applicable Section of this Agreement. The undertaking required
above shall be an unlimited general obligation of Indemnitee but need not be
secured and shall be accepted without reference to the financial ability of
Indemnitee to make repayment.

18. Severability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that Freddie Mac
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between Freddie Mac and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

19. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.



--------------------------------------------------------------------------------

20. Definitions. For purposes of this Agreement:

(a) “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any and all investigations, judicial or
administrative proceedings or appeals, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds or their
equivalents), and any expenses of establishing a right to indemnification under
Sections 8, 11 and 13 above but shall not include the amount of judgments, fines
or penalties actually levied against Indemnitee and shall include only amounts
reasonably and actually incurred by Indemnitee.

(b) “Liabilities” means the obligation to pay a judgment, settlement, penalty,
fine, including any excise tax assessed with respect to an employee benefit
plan, or reasonable expenses incurred with respect to a Proceeding.

(c) “Special Legal Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent:
(i) Freddie Mac or Indemnitee in any matter material to either such party,
provided, however, that it shall be permissible for Special Legal Counsel to
have been previously engaged by Freddie Mac, its Board of Directors or committee
thereof to make determinations with respect to indemnification or advancement of
expenses, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Special
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either Freddie Mac or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.

(d) “Proceeding” includes any threatened, pending or completed investigation
(other than internal investigations of the conduct of Freddie Mac employees),
action, suit or other proceeding, whether brought in the name of Freddie Mac or
otherwise, against Indemnitee, for which indemnification is not prohibited under
Section 2 above and whether of a civil, criminal, administrative, arbitrative or
investigative and whether formal or informal, including, but not limited to,
actions, suits or proceedings in which Indemnitee may be or may have been
involved as a party or otherwise, by reason of the fact that Indemnitee is or
was a director, officer, employee or agent of Freddie Mac, or is or was serving,
at the request of Freddie Mac, as a director, officer, manager, partner,
trustee, fiduciary, employee or agent of another corporation, limited liability
company, partnership, joint venture, trust or other entity, including service
with respect to an employee benefit plan, whether or not Indemnitee is serving
in such capacity at the time any Liability or Expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.

21. Other Provisions.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of Virginia, without regard to its conflict of laws rules.

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.

(c) This Agreement shall not be deemed an employment contract between Freddie
Mac and Indemnitee, and Indemnitee specifically acknowledges that Indemnitee may
be discharged at any time for any reason, with or without cause, and with or
without severance compensation, except as may be otherwise provided in a
separate written contract between Indemnitee and Freddie Mac.



--------------------------------------------------------------------------------

(d) Upon a payment to Indemnitee under this Agreement, Freddie Mac shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for Freddie Mac to bring suit to enforce such rights.

(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver. Any subsequent supplement, modification or
amendment of this Agreement shall not diminish Indemnitee’s rights under this
Agreement with respect to any act or omission occurring before such supplement,
modification or amendment.

(f) Nothing in this Agreement shall be construed to permit indemnification
expressly prohibited by 12 U.S.C. 4636.

(g) Notwithstanding any provision to the contrary in this Agreement,
indemnification for actions instituted by FHFA will be governed by the standards
set forth in FHFA’s Notice of Proposed Rulemaking, transmitted to the Federal
Register on November 6, 2008, implementing 12 U.S.C. 4518.

(h) Nothing in this Agreement is intended to, or shall be construed to, create
in any way any liability or obligation on the part of the United States or any
department or agency thereof under or in any provision of this Agreement, it
being the intention of Freddie Mac and Indemnitee that the obligations
undertaken by Freddie Mac hereunder are the sole and exclusive responsibility of
Freddie Mac.

(i) In the event conservatorship is terminated, this Agreement shall remain in
full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth in Section 14.

 

 

FEDERAL HOME LOAN MORTGAGE CORPORATION

 

By:

 

________________________________

 

________________________________

 

________________________________,

 

Indemnitee

Dated:



--------------------------------------------------------------------------------

EXHIBIT 1

UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES

I, _______________________________________________, agree to reimburse Federal
Home Loan Mortgage Corporation (“Freddie Mac”) for all expenses paid to me by
Freddie Mac pursuant to Section 17 of the Indemnification Agreement effective as
of ___________________________________ for my defense in any civil or criminal
action, suit, or proceeding, in the event, and to the extent that it shall
ultimately be determined that I am not entitled to retain such amounts. I
believe in good faith good that I have met the standard of conduct set forth in
the Indemnification Agreement effective as of
___________________________________.

 

 

Signature

 

________________________________

 

Typed Name

 

________________________________

 

Office

 

________________________________

Before me ______________________________, on this day personally appeared
______________________________, known to me to be the person whose name is
subscribed to the foregoing instrument, and who, after being duly sworn, stated
that the contents of said instrument is to the best of his knowledge and belief
true and correct and who acknowledged that he executed the same for the purpose
and consideration therein expressed.

GIVEN under my hand and official seal at _______________________, this ___ day
of 20____

 

 

________________________________

 

Notary Public

My commission expires: